19-1641
     Sangurima-Nieves v. Garland
                                                                                BIA
                                                                      Christensen, IJ
                                                               A205 956 325/326/327
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of January, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            RICHARD J. SULLIVAN,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   ROSA ELVIRA SANGURIMA-NIEVES,
15   JENNY MARCIELA GALLEGOS-
16   SANGURIMA, MARIA FLOR AREVALO-
17   SANGURIMA,
18            Petitioners,
19
20                     v.                                   19-1641
21                                                          NAC
22   MERRICK B. GARLAND, UNITED
23   STATES ATTORNEY GENERAL,
24            Respondent.
25   _____________________________________
26
27   FOR PETITIONERS:                H. Raymond Fasano, Esq., Youman,
28                                   Madeo & Fasano, LLP, New York, NY.
 1   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
 2                                   General; Linda S. Wernery,
 3                                   Assistant Director; Steven K.
 4                                   Uejio, Trial Attorney, Office of
 5                                   Immigration Litigation, United
 6                                   States Department of Justice,
 7                                   Washington, DC.

 8         UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12         Petitioners Rosa Elvira Sangurima-Nieves, Jenny Marciela

13   Gallegos-Sangurima, and Maria Flor Arevalo-Sangurima, natives

14   and citizens of Ecuador, seek review of a May 7, 2019 decision

15   of the BIA affirming a November 17, 2017 decision of an

16   Immigration    Judge   (“IJ”)    denying   asylum,   withholding   of

17   removal, and protection under the Convention Against Torture

18   (“CAT”).     In re Rosa Elvira Sangurima-Nieves, Jenny Marciela

19   Gallegos-Sangurima, Maria Flor Arevalo-Sangurima, Nos. A205

20   956 325/326/327 (B.I.A. May 7, 2019), aff’g No. A205 956

21   325/326/327 (Immig. Ct. N.Y. City Nov. 17, 2017).          We assume

22   the   parties’   familiarity     with   the   underlying   facts   and

23   procedural history.

24         We have reviewed the decision of the IJ as supplemented

25   and modified by the BIA.        See Yan Chen v. Gonzales, 417 F.3d

                                        2
 1   268, 271 (2d Cir. 2005); Xue Hong Yang v. U.S. Dep’t of

 2   Justice, 426 F.3d 520, 522 (2d Cir. 2005).                We review the

 3   agency’s factual findings for substantial evidence, and we

 4   review questions of law, and applications of law to facts de

 5   novo. See Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

 6   2009);     see   also      8     U.S.C.    §   1252(b)(4)(B)         (“[T]he

 7   administrative findings of fact are conclusive unless any

 8   reasonable adjudicator would be compelled to conclude to the

 9   contrary.”).         We   deny   the   petition     because    substantial

10   evidence supports the agency’s determination that Petitioners

11   failed to establish the Ecuadorian government was or would be

12   unable or unwilling to protect them.

13          To obtain asylum or withholding of removal, an applicant

14   must     establish    past     persecution     or   a   fear    of   future

15   persecution and that “race, religion, nationality, membership

16   in a particular social group, or political opinion was or

17   will be at least one central reason for persecuting the

18   applicant.”      8    U.S.C.     § 1158(b)(1)(B)(i);      see    also   id.

19   § 1231(b)(3)(A); 8 C.F.R. §§ 1208.13(b), 1208.16(b)(1), (2).

20   Humanitarian asylum may be granted in the absence of a fear

21   of future persecution, but it requires a showing of past

22   persecution and “compelling reasons for being unwilling or

                                            3
 1   unable to return to the country arising out of the severity

 2   of the past persecution.”        Tao Jiang v. Gonzales, 500 F.3d

 3   137, 140 (2d Cir. 2007) (internal quotation marks omitted);

 4   see also 8 C.F.R. § 1208.13(b)(1)(iii)(A).

 5       “To qualify as persecution the conduct at issue must be

 6   attributable to the government, whether directly because

 7   engaged in by government officials, or indirectly because

 8   engaged in by private persons whom the government is unable

 9   or unwilling to control.”        Scarlett v. Barr, 957 F.3d 316,

10   328 (2d Cir. 2020) (internal quotation marks omitted); see

11   also Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 342

12   (2d Cir. 2006) (“[I]t is well established that private acts

13   may be persecution if the government has proved unwilling to

14   control such actions.”).         “Under the unwilling-or-unable

15   standard, a finding of persecution ordinarily requires a

16   determination that government authorities, if they did not

17   actually perpetrate or incite the persecution, condoned it or

18   at least demonstrated a complete helplessness to protect the

19   victims.”    Singh v. Garland, 11 F.4th 106, 114–15 (2d Cir.

20   2021) (internal quotation marks omitted).

21       The agency reasonably found that the record did not

22   reflect     an   unwillingness    on   the   part   of   Ecuadorian

                                       4
 1   authorities to intervene to protect Petitioners, who are

 2   Catholic, from violence at the hands of their former in-laws,

 3   who are Evangelical Christians.                Ecuadorian police accepted

 4   a complaint about a 2003 assault, launched an investigation,

 5   and   referred     the   complaint        to    a    provincial    court   for

 6   prosecution.         The     agency       reasonably       concluded       that

 7   Petitioners’ allegation that the prosecutor was bribed to

 8   dismiss the case was too speculative given the lack of

 9   evidence to corroborate that assertion.                    See 8 U.S.C. §

10   1252(b)(4)(B) (“[T]he administrative findings of fact are

11   conclusive     unless    any    reasonable          adjudicator    would    be

12   compelled to conclude to the contrary.”).

13         Petitioners have also failed to establish that the agency

14   overlooked or ignored country conditions evidence documenting

15   a decline in Catholicism and rise in Evangelicalism in Latin

16   America and describing an attack on Catholic worshippers in

17   Ecuador by a group of Evangelicals.                 “[W]e presume that [the

18   agency]      has     taken       into          account     all      of     the

19   evidence . . . unless          the   record         compellingly    suggests

20   otherwise.”    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

21   315, 336 n.17 (2d Cir. 2006).                  The record here does not

22   suggest that the IJ ignored such evidence; to the contrary,

                                           5
1    the IJ acknowledged Petitioners’ evidence demonstrating that

2    Catholicism is on the decline in Latin America but noted that

3    Catholicism remained the majority religion.         He also noted

4    evidence of an attack on Catholics, but reasoned that the

5    record revealed police efforts to intervene in that attack.

6           We do not reach Petitioners’ remaining arguments because

7    the failure to show that Ecuadorian authorities are unwilling

8    or unable to control this type of violence is dispositive of

9    asylum, humanitarian asylum, and withholding of removal. 1 See

10   INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule,

11   courts and agencies are not required to make findings on

12   issues the decision of which is unnecessary to the results

13   they reach.”).

14          For the foregoing reasons, the petition for review is

15   DENIED.     All pending motions and applications are DENIED and

16   stays VACATED.

17                                   FOR THE COURT:
18                                   Catherine O’Hagan Wolfe,
19                                   Clerk of Court




     1   Petitioners do not challenge the denial of their CAT claim.
                                       6